TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00182-CV



           John J. Rogers, Jr.; James R. Winton and Burl Richardson, Appellants

                                                v.

                      Texas Board of Architectural Examiners, Appellee


   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
  NO. D-1-GN-08-004634, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint motion to abate this appeal pending settlement

negotiations. The motion is GRANTED and the appeal is ABATED until October 28, 2011. The

parties shall submit either a motion to reinstate or a joint status report concerning the status of

settlement negotiations no later than October 28, 2011. Upon reinstatement, motions for rehearing

will be due no later than the tenth (10th) date following reinstatement. The parties’ alternative

request for an extension of time to file motions for rehearing is dismissed as moot.
                                                   _______________________________________

                                                   J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Filed: September 1, 2011

Abated




                                              2